Citation Nr: 1536190	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-37 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post-traumatic arthritis and residuals of a patellectomy of the left knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for post-traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to October 1966.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided.

In August 2012, the Phoenix RO determined that the Veteran should be afforded a VA examination to determine the current degree of severity of his service-connected knee disabilities.  A Compensation and Pension Exam Inquiry report indicates that the examination was cancelled that same month, with a notation that the Veteran refused the examination at the scheduled location.  In July 2013, the Veteran reported that he was not in town at the time of the scheduled examination and requested the examination be rescheduled when he returned but was told it would not be rescheduled.  The Veteran stated that he was still willing and able to report to an examination.  In light of these circumstances, the Board has determined that the Veteran should be afforded another opportunity to report for the VA examination to assess the current severity of his right and left knee disabilities.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from July 2012 to the present.  


Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. 	The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any pertinent VA treatment records for the time period from July 2012 to the present.  

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected right and left knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should provide a full description of any effects the bilateral knee disability may have on occupational functioning and daily activities.  

3. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

